TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00065-CV




                                  In re Andre Lamon Morgan




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


               Relator Andre Lamon Morgan, an inmate in the Texas Department of Criminal

Justice, has filed a pro se petition for writ of mandamus. Morgan requests that this Court compel

TDCJ employees to take specified actions relating to medically recommended intensive

supervision determinations.

               By statute, this Court has no authority to issue a writ of mandamus against these

State officials unless required to enforce our jurisdiction, which is not implicated here. See Tex.

Gov’t Code § 22.221 (establishing that intermediate appellate courts have jurisdiction to issue

writs of mandamus only against certain types of judges and to enforce appellate courts’ own

jurisdiction); In re Amir-Sharif, No. 08-10-00132-CV, 2010 WL 2690569, at *1 (Tex. App.—El

Paso July 7, 2010, orig. proceeding). Accordingly, we dismiss his petition for writ of mandamus

for want of jurisdiction.

                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 25, 2022